Title: From James Madison to Thomas Mann Randolph, 13 January 1789
From: Madison, James
To: Randolph, Thomas Mann


Dear Sir,
Louisa, January 13, 1789.
Being informed, that report has ascribed to me many opinions relating to the public trust, for which I am a Candidate in this District, and being unable to rectify the mistakes by personal explanations, I have thought it proper to give written communications of my real opinions, to several of my acquaintances in your, and the other Counties. It has been with reluctance in every instance, that I have taken such a liberty; and in none have I felt more, than in troubling you with the grounds, on which my services are offered. Whatever hopes I may indulge, that my opinions are not materially inconsonant to yours, and that my pretensions, may not in other respects, be disapproved by you, I have no particular warrant for either, that renders an apology unnecessary. The best, perhaps, I can make, is the one which departs least from the truth; that as far as my opinions, and pretensions, may not receive your approbation, I rely on your candor, for a proper interpretation of the motives, with which they are communicated; and that, as far as I may be favored in both respects, with your approbation, you will not only excuse  the liberty I take, but feel sufficient inducements, as opportunities may fall in your way, to set the misinformed part of your county right.
The report, which, I have reason to believe is most injurious, charges me, with being a strenuous advocate for the perfection of the Constitution as it stands, and an inflexible opponent to the change of a single letter. The truth, on the contrary is, that I have ever thought it might be improved in several points, although I never could see the dangers which alarmed many; and what is more, was an unsuccessful advocate in the General Convention, which framed the instrument, for several of the very amendments, since recommended by this, and other States. But, if my own judgment, did not entirely concur in the scheme of revising the work of that Assembly, I should hold myself bound by the strongest motives, to wish for such an alteration of it, as may banish the party heats, which have so long, and so injuriously prevailed.
Whilst the Constitution was unratified, those who viewed the difficulty of uniting the various interests, and prejudices of the States, and the various opinions, and speculations of their political leaders, in any one plan whatever, were naturally led to withstand all previous amendments, as a dangerous road to public confusion. That this policy was warranted by the general state of things in America, is, perhaps, the belief of a greater majority of the people of the United States at this time, than then concurred in it. Whatever opinion may be entertained as to this point, however, it is evident, that the change of situation produced by the establishment of the Constitution, leaves me in common with other friends of the Constitution, free, and consistent in espousing such a revisal of it, as will either make it better in itself; or without making it worse, will make it appear better to those, who now dislike it. It is accordingly, my sincere opinion, and wish, that in order to effect these purposes, the Congress, which is to meet in March, should undertake the salutary work. It is particularly, my opinion, that the clearest, and strongest provision ought to be made, for all those essential rights, which have been thought in danger, such as the rights of conscience, the freedom of the press, trials by jury, exemption from general warrants, &c. I think also, that the periodical increase of the House of Representatives, until it attains a certain number, ought to be expressly provided for, instead of being left to the discretion of the government. There is room likewise in the Judiciary department for amendment. It ought to be so regulated, as to render vexatious, and superfluous appeals, impossible. In a number of other particulars, alterations are eligible either on their own account, or on account of those, who wish for them.
I have said, that I think the amendments ought to be undertaken by the Congress. I prefer that mode, to a General Convention, as most expeditious, most certain (since there are States who will object to the mode of a Convention, without being averse to amendments in themselves) as most safe, and as most œconomical. It will not have escaped you, however, that the question concerning a General Convention, does not depend on the discretion of Congress. If two thirds of the States make application, Congress cannot refuse to call one; if not, Congress have no right to take the step. With the greatest esteem and respect, I am, Dear Sir, Your obedient and most humble servant,
J. Madison, Jun.
